RECORD IMPOUNDED

                        NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4492-15T2

NEW JERSEY DIVISION OF CHILD
PROTECTION AND PERMANENCY,

        Plaintiff-Respondent,

v.

N.H.,

        Defendant-Appellant,

and

C.J., SR.,

     Defendant.
______________________________________

IN THE MATTER OF C.J., JR., a Minor.
______________________________________

              Submitted March 8, 2018 – Decided August 21, 2018

              Before Judges Simonelli and Gooden Brown.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Bergen County,
              Docket No. FN-02-0137-15.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Arthur D. Malkin, Designated
              Counsel, on the briefs).
          Gurbir S. Grewal, Attorney General, attorney
          for respondent (Jason W. Rockwell, Assistant
          Attorney General, of counsel; Kenneth M.
          Cabot, Deputy Attorney General, on the brief).

          Joseph E. Krakora, Public Defender, Law
          Guardian, attorney for minor (Todd S. Wilson,
          Designated Counsel, on the brief).

PER CURIAM

     Defendant N.H.1 appeals from the Family Part's December 30,

2015 order, concluding, after a fact-finding hearing, that she

abused and neglected her son, C.J., Jr., born in April 1998, within

the meaning of N.J.S.A. 9:6-8.21(c).2      We affirm, substantially

for the reasons set forth in Judge Mary F. Thurber's written

opinion accompanying the order.

     Judge Thurber's twenty-six-page opinion, which we incorporate

by reference, sets forth the facts in detail.    The judge conducted

an eleven-day fact-finding hearing, during which the Division of

Child   Protection   and   Permanency   (Division)   presented     seven

witnesses.   Division caseworker Jovan Owimrim and Division intake

worker Elizabeth Vega-Valentin detailed the Division's involvement

with the family.     School psychologist Neal Llaverias, to whom

C.J., Jr. first disclosed the abuse, testified for the Division.


1
    We use initials to protect the confidentiality of the
participants in these proceedings pursuant to Rule 1:38-3(d).
2
   There was no finding against C.J., Sr., C.J., Jr.'s biological
father, who had been "largely absent from his life."

                                  2                              A-4492-15T2
Ridgefield Police Detective Joseph Castellitto and Bergen County

Prosecutor's Office Detective Kelly Krenn testified about the

criminal    investigation   of     the    allegations.    Expert     child

psychologist Anthony V. D'Urso, Psy.D., testified about C.J.,

Jr.'s psychosocial evaluation, which he supervised at the Audrey

Hepburn Children's House (AHCH).         Julia DeBellis, M.D., an expert

in child abuse pediatrics, testified about the medical evaluation

she conducted on C.J., Jr. at the AHCH.

     Defendant testified on her own behalf and presented the

testimony of her partner, J.H.3 The judge also reviewed videotaped

interviews of defendant, J.H., and C.J., Jr. conducted at the

Bergen     County   Prosecutor's    Office,    and   admitted   numerous

documentary exhibits into evidence, including Division contact

sheets, screening and investigation summaries, certified hospital

records, and police reports.        As Judge Thurber noted,

            This case involve[d] two main areas of factual
            dispute. The first concern[ed] the stabbing
            incident on August 21, 2014. [C.J., Jr.] and
            the Division contend that [defendant] stabbed
            [C.J., Jr.] on that date, and that she and
            [J.H.] then persuaded [C.J., Jr.] to join them
            in fabricating a story about how he got
            stabbed, and in lying to the police and to
            hospital staff.    [Defendant], on the other
            hand, contends the story [C.J., Jr.] told in
            August was true, and that he is now lying and
            falsely accusing her. The second primary area

3
   J.H. was alternately referred to in the record as defendant's
fiancée, common law wife, and live-in paramour.

                                     3                             A-4492-15T2
           of dispute concern[ed] the history of abuse
           reported by [C.J., Jr.] and denied by his
           mother.   For reasons set forth herein, the
           court is convinced defendant . . . did in fact
           stab her son on August 21, 2014, and that she
           engaged in a long course of physical and
           emotional abuse over many years.

     In making her decision, the judge "listened closely to the

witnesses' testimony and observed their body language, character,

and demeanor to assess the reasonableness of their testimony, and

whether they had motive to prevaricate."           In that regard, Judge

Thurber   found   the    testimony   of   law   enforcement   and   Division

personnel to be credible and reliable.          The judge described their

testimony as "straightforward and to the point."           According to the

judge, the "[f]acts set forth in their testimony were corroborated

by documentary evidence as well as by one another's testimony."

Similarly, the judge described the school psychologist's detailed

testimony as "clear and consistent."            Likewise, the judge found

both Drs. D'Urso's and DeBellis' testimony "concerning [C.J.,

Jr.'s] mental health and physical evaluations" were "extremely

helpful to the court" and "corroborative of [C.J., Jr.'s] out-of-

court statements."

     In contrast, Judge Thurber described defendant's and J.H.'s

testimony as "wholly lacking in credibility."              According to the

judge, "[t]hey contradicted themselves and one another on multiple

factual   issues,       and   made   statements     that    were    patently

                                      4                              A-4492-15T2
unbelievable."      Additionally,        "[t]heir    testimony   and     prior

statements . . . were in some instances disproven with irrefutable

(or unrefuted) proofs."        As to defendant specifically, the judge

noted that defendant's reactions during the trial "were frequently

volatile" and "occasionally theatrical or melodramatic."

     In her comprehensive opinion, Judge Thurber reviewed the

history of the Division's involvement with the family, beginning

with a 1999 report of C.J., Jr.'s developmental delays.                     The

Division also responded to a 2001 report of bruising on C.J.,

Jr.'s face and apparent belt marks on his legs, but the case was

closed.   Additionally, a 2008 report that defendant was smoking

marijuana and selling drugs from her home was determined to be

unfounded.   Finally, in August 2014, the Division received an

informational    call   from    hospital     staff    that   defendant      was

resisting recommended treatment for C.J., Jr., who was being

treated for a stab wound.        The dispute between defendant and the

hospital was resolved, and the Division took no further action at

that time.

     Although the August 2014 incident ultimately precipitated the

Title Nine litigation that is the subject of this appeal, the true

nature of the incident did not become apparent until October 30,

2014, when the Division received a referral from school personnel

reporting that C.J., Jr. was being verbally and physically abused

                                     5                                 A-4492-15T2
by his mother.   On that date, C.J., Jr. played a recording for the

school psychologist, which he made on his Ipod on or about October

27, 2014.    In it, defendant could be heard screaming, "I wish you

would kill yourself.    If you did, no one would care.         You make me

want to kill myself."    C.J., Jr. reported continuous verbal abuse

and taunting similar to the recording, frequent beatings with

various objects, including a belt and a drumstick, and being

stabbed in the back in August 2014 when C.J., Jr. was taken to the

hospital.

     In response to these allegations, the Division executed an

emergency removal of C.J., Jr., pursuant to N.J.S.A. 9:6-8.294 and

9:6-8.30, and later filed a verified complaint for his custody,

care, and supervision, pursuant to N.J.S.A. 9:6-8.21 and 30:4C-

12, resulting in C.J., Jr. initially being placed in a youth

shelter and then in successive Division-approved resource homes.

Of concern to Judge Thurber was defendant's attitude towards her

son after he was removed, which the judge described as "a vengeful,

spiteful reaction, and a complete insensitivity to the trauma her

child was undergoing."

      In the ensuing investigation, C.J., Jr. was interviewed by

caseworker    Vega-Valentin   and,       later,   Detective   Krenn.      In


4
  N.J.S.A. 9:6-8.29 permits the emergency removal of a child from
the parent's custody without a court order.

                                     6                             A-4492-15T2
Detective    Krenn's   recorded     interview,    C.J.,    Jr.   detailed     the

circumstances of the stabbing incident.                C.J., Jr. stated that

during a verbal altercation in his bedroom, defendant hit him,

yelled at him, stuffed a scarf in his mouth, and tied it in place

with a shoe string. A struggle ensued, and "[t]hey end[ed] up

wrestling on the floor."          During the struggle, defendant accused

C.J., Jr. of biting her, and, in turn, bit his fingers and arm.

Then, she left the room and returned with a kitchen knife.

     Despite C.J., Jr.'s pleas, defendant cursed at him and taunted

him, stating repeatedly "You think I'm a f****** joke? You thought

I was joking.    I'm no f****** joke."           Then, defendant "jab[bed]

him with the knife, first on his arm, then between his left armpit

and left shoulder blade."          After defendant left the room, C.J.,

Jr. sat down beside a radiator, feeling dizzy, sick, and in pain.

He held his side, where he felt blood gushing from a wound.5                When

defendant returned to C.J., Jr.'s bedroom and saw the blood, she

exclaimed, "Oh my God, I'm so sorry, I'm so sorry."                 She started

crying and went to get him a glass of water and "a rag to put

pressure on the wound."

     At that point, J.H. returned from walking the dog and, after

convincing    C.J.,    Jr.   to   lie   about   what    happened,    called    an


5
  When C.J., Jr. was interviewed by Vega-Valentin at his home, he
pointed out purported blood stains on the radiator in his bedroom.

                                        7                               A-4492-15T2
ambulance over defendant's and C.J., Jr.'s objections.              To protect

defendant, they agreed to say that C.J., Jr. had gone to the park,

where he was jumped and stabbed by men he did not recognize.

Fearing that she would be arrested, defendant left the apartment

before the police arrived.         When the police and EMT personnel

arrived, C.J., Jr. and J.H. both told the concocted story.

     Defendant and J.H. maintained that defendant was not home

when C.J., Jr. was stabbed.        However, as Judge Thurber pointed

out, during the course of the investigation as well as their trial

testimony, there were discrepancies and conflicts between their

accounts.    Defendant claimed that when the stabbing occurred, she

was with a friend who was driving two of her cousins to the

airport. Defendant stated she took the dog with her to the airport

and left after C.J., Jr. went to play basketball.                    However,

contrary to defendant's version, J.H. stated that C.J., Jr. was

still   at   home   when   defendant   left   for   the   airport    and   that

defendant left the dog at home with her.

     Additionally, although defendant claimed she learned of the

stabbing while on her way home from the airport, she said she went

home first and asked the superintendent of her building for a ride

to the hospital, rather than having her friend take her to the

hospital.    There were also discrepancies concerning how defendant

and J.H. were notified about the stabbing and whether defendant

                                       8                               A-4492-15T2
or J.H. owned a car, thus obviating the need for defendant's

reliance on her friend for transportation to the airport.

     Despite requests, defendant provided no contact information

for her friend or her cousins to verify her account. Judge Thurber

pointed out that

          [i]t [was] noteworthy . . . that [defendant]
          never provided the information that would have
          allowed law enforcement personnel or the
          Division to contact [her friend] or the
          cousins who allegedly visited on the day of
          the stabbing. Nor did she bring forward the
          building superintendent, who could presumably
          have testified to having learned of the
          stabbing and having told [J.H.].

The judge found that "if any of defendant's version of the stabbing

incident [was] true, she would have and could have brought forward,

at the time of investigation or at the time of trial, one or more

of the witnesses who could substantiate her story."

     During the police investigation of the stabbing, Ridgefield

police reviewed video camera footage of all areas of the park

where C.J., Jr. was allegedly stabbed, but found no evidence of

him being in the park.    The police ultimately closed the case

because there was no evidence to support the allegation and C.J.,

Jr. and defendant were not cooperating with the investigation.

     C.J., Jr.'s ultimate disclosure to the school psychologist

on October 30, 2014 was precipitated by a verbal dispute between

defendant and C.J., Jr. about homework.      Defendant received a

                                 9                          A-4492-15T2
Facebook message from C.J., Jr.'s friend telling her that C.J.,

Jr. was "hanging out" and not staying after school to do homework

as he had told her.        When he came home, she confronted him and

demanded to see his homework.          Although C.J., Jr. insisted that

he had been at school, defendant did not believe him, prompting

C.J., Jr. to record the ensuing verbal altercation that he later

played for the school psychologist and, ultimately, the Division

caseworker   and     the    police.        When    questioned    about   the

confrontation, defendant denied making the statements heard on the

recording, and J.H. insisted that defendant would never say such

things.

     C.J.,   Jr.'s    November   18,       2014   psychosocial   evaluation

clinically substantiated that he had suffered physical, emotional,

and psychological abuse and had been exposed to substance abuse

while living with defendant.          The emotional abuse consisted of

threatening and intimidating behavior over a long period of time,

including being subjected to disparaging name calling such as

"stupid, mother******, jackass, [and] no good in life[,]" coupled

with a high level of conflict in the home.            Dr. D'Urso explained

that C.J., Jr. agreed to lie about the stabbing in August because

he was intimidated and felt threatened, and delayed disclosure of

abuse was not uncommon in such cases.             From the evaluation, Dr.

D'Urso concluded that C.J., Jr. suffered from adjustment disorder

                                      10                            A-4492-15T2
with mixed anxiety and depressed mood, and recommended trauma-

focused cognitive behavioral therapy.

     C.J., Jr.'s November 7, 2014 medical evaluation identified a

number of healed scars, each of which C.J., Jr. attributed to an

assault by defendant.    Although Dr. DeBellis testified that the

scars were consistent with C.J., Jr.'s account, she could not

confirm the causes.   As to the stab wound, Dr. DeBellis concluded

that it healed with significant scar tissue, which usually occurred

when there was significant tissue damage.         She described it as a

sharp penetrating injury, which reflected a deep laceration.             She

testified that there was the potential for a much more serious

injury based on the location of the stab wound.            She determined

that an injury to that area, as well as to the head, face, eyes,

ears, and belly, were unlikely to be caused accidentally.             Based

on the American Academy of Pediatrics' definition of corporal

punishment,   Dr.   DeBellis   concluded   that    C.J.,    Jr.'s    injury

constituted child abuse.

     Judge Thurber determined that defendant's acts of "stab[ing]

her son with a knife on August 21, 2014, after striking him,

attempting to gag him, and tying a scarf in his mouth with a

shoelace . . . clearly satisf[ied] the definition [of abuse] under

N.J.S.A. 9:6-8.9(a)."    Additionally, the judge was



                                  11                                A-4492-15T2
           more than satisfied that the manner in which
           defendant treated her son, the physical
           assaults, the barrage of emotional abuse, the
           intimidation, the threats . . . combined to
           create both actual harm (as testified to by
           Dr. D'Urso) and a substantial risk of ongoing
           harm to both his physical and emotional well-
           being.    The court [found] it especially
           egregious and troubling that this mother, who
           claimed to have championed and protected her
           son, mindful of his severe limitations,[6]
           engaged in this behavior.

     Defendant now appeals, arguing that "[b]ecause of all the

contradictory   evidence   and   testimony,   the   conclusions   of   the

court . . . were not supported by the underlying facts" and "are

clearly mistaken and unwarranted."      According to defendant, "C.J.,

Jr. is simply not credible" because "[h]e described childhood

abuse that was not corroborated elsewhere" and because he "gave a

detailed account of the stabbing in August of 2014, and only

changed his story after a confrontation with his mother in October

2014."   Further, defendant "was not charged with a crime" and "had

no prior substantiations."       Thus, according to defendant, "[t]he

Division has not proven that C.J., Jr. is an abused or neglected

child, as defined by N.J.S.A. 9:6-8.21."       We disagree.



6
   The judge found C.J., Jr. "suffer[ed] significant cognitive
limitations. . . . His IQ is borderline, and he has academic
difficulties, including problems with reading comprehension and
math calculations." Additionally, he "has been classified since
an early age . . . and has an [Individualized Educational Program]
that affords him several accommodations."

                                   12                             A-4492-15T2
     Our standard of review of the Family Part's fact-finding

determination is limited.    We accord considerable deference to the

family court's credibility determinations and findings of fact,

so long as those findings are supported by adequate, substantial,

and credible evidence.      N.J. Div. of Youth & Family Servs. v.

M.M., 189 N.J. 261, 278-79 (2007).     Because the family court has

"the opportunity to make first-hand credibility judgments about

the witnesses who appear on the stand . . . [and] a 'feel of the

case' that can never be realized by a review of the cold record[,]"

N.J. Div. of Youth & Family Servs. v. E.P., 196 N.J. 88, 104 (2008)

(quoting M.M., 189 N.J. at 293), we maintain that deference "unless

the trial court's findings 'went so wide of the mark that a mistake

must have been made.'"   M.M., 189 N.J. at 279 (quoting C.B. Snyder

Realty Inc. v. BMW of N. Am., Inc., 233 N.J. Super. 65, 69 (App.

Div. 1989)).   Moreover, we do not readily second-guess the factual

findings of the Family Part in general, given that court's "special

jurisdiction and expertise in family matters[.]" Cesare v. Cesare,

154 N.J. 394, 413 (1998).

     Applying that limited and well-settled scope of review, we

affirm the judge's finding of abuse and neglect, substantially for

the sound reasons expressed in Judge Thurber's December 30, 2015

written opinion.   We add only a few comments.

     An abused or neglected child is:

                                 13                          A-4492-15T2
             [A] child whose physical, mental, or emotional
             condition has been impaired or is in imminent
             danger of becoming impaired as the result of
             the failure of his parent . . . to exercise a
             minimum degree of care . . . by unreasonably
             inflicting or allowing to be inflicted harm,
             or substantial risk thereof, including the
             infliction of excessive corporal punishment;
             or by any other acts of a similarly serious
             nature requiring the aid of the court . . . .

             [N.J.S.A. 9:6-8.21(c)(4)(b).]

In   order    "[t]o   find   abuse    or    neglect,        the   parent     must

'fail . . . to    exercise   a   minimum    degree     of    care[,]'"     which

requires "conduct that is grossly negligent because it is willful

or wanton . . . but not necessarily intentional."                 N.J. Div. of

Child Prot. & Permanency v. E.D.-O., 223 N.J. 166, 179 (2015)

(first quoting N.J.S.A. 9:6-8.21(c)(4)(b), then quoting G.S. v.

Div. of Youth & Family Servs., 157 N.J. 161, 178 (1999)).

     The purpose of Title Nine is "to protect children 'who have

had serious injury inflicted upon them' and make sure they are

'immediately safeguarded from further injury and possible death.'"

N.J. Div. of Youth & Family Servs. v. A.L., 213 N.J. 1, 18 (2013)

(quoting N.J.S.A. 9:6-8.8(a)).            Thus, "[t]he law's 'paramount

concern' is the 'safety of the children,' and 'not the culpability

of parental conduct[,]'" and "[t]he focus in abuse and neglect

matters . . . is on promptly protecting a child who has suffered




                                     14                                  A-4492-15T2
harm or faces imminent danger."    Ibid. (citations omitted) (first

quoting N.J.S.A. 9:6-8.8(a), then quoting G.S., 157 N.J. at 177).

     A court's finding of abuse or neglect must be based on a

preponderance of the evidence when the proof is considered in its

totality.    N.J.S.A. 9:6-8.46(b)(1); N.J. Div. of Youth & Family

Servs. v. C.M., 181 N.J. Super. 190, 201 (J. & D.R. Ct. 1981).

"In child abuse and neglect cases[,] the elements of proof are

synergistically related.    Each proven act of [abuse or] neglect

has some effect on the child[].        One act may be 'substantial' or

the sum of many acts may be 'substantial.'"      C.M., 181 N.J. Super.

at 201.     Guided by these principles, we are convinced that the

proofs adduced before Judge Thurber amply met these evidentiary

standards, and the judge's findings of abuse and neglect are

unassailable.

     Affirmed.




                                  15                           A-4492-15T2